DAVID, J.,
dissenting.
While I appreciate Justice Rucker’s thoughtful majority opinion, I must respectfully dissent. In my view, the Ohio statute at issue is broader than the Indiana statute in that it employs the language “any criminal offense” as compared to the Indiana statute, which is limited to “a felony or theft.” I do not believe that it is merely an “academic possibility” that any variety of underlying misdemeanor offense may suffice to support a burglary in Ohio as the Ohio Supreme Court has stated that: “[gjiven the General Assembly’s use of the term ‘an/ in the phrase ‘any criminal offense,’ we presume that it intended to encompass ‘ever/ and ‘all’ criminal offenses recognized by Ohio.” State v. Gardner, 118 Ohio St.3d 420, 889 N.E.2d 995, 1003 (2008).
Even though we can reasonably infer that one who forcibly enters a structure is there to commit a theft offense, this may not always be the case. One could break into a home and commit a non-theft misdemeanor in Ohio (e.g., stalking) and be found guilty of burglary; however, this person would not be guilty of burglary under Indiana law. Because Indiana requires a higher showing to constitute a burglary; that is, a felony or theft, I do not believe that the two statutes are substantially similar. Accordingly, I believe we should affirm the trial court.